DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement submitted on 11/17/2020 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Inventions for a “new and useful process, machine, manufacture, or composition of matter” generally constitute patent-eligible subject matter.  35 U.S.C. § 101.  However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions:  “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable.  Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). 
 	In determining whether a claim falls within an excluded category, we are guided by the Court’s two-step framework.  Alice, 573 U.S. at 217–18 (citing Mayo, 566 U.S. at 75–77).  In accordance with that framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). 
 	If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.”  Alice, 573 U.S. at 221 (internal quotation marks omitted).  “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’”  Id. (alterations in original) (quoting Mayo, 566 U.S. at 77).  “Merely requiring generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.”  Id. 
In January 2019, the U.S. Patent and Trademark Office (“USPTO”) published revised guidance on the application of 35 U.S.C. § 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed.  Reg. 50 (Jan. 7, 2019) (“2019 Guidance”), updated by USPTO, October 2019 Update: Subject Matter Eligibility (available at https:/​/​www.uspto.gov/​sites/​default/​files/​‌documents/​​peg_oct_2019_update.pdf) (“October 2019 Guidance Update”); see also October 2019 Patent Eligibility Guidance Update, 84 Fed.  Reg. 55942 (Oct. 18, 2019) (notifying the public of the availability of the October 2019 Guidance Update).  “All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance.”  2019 Guidance, 84 Fed.  Reg. at 51; see also October 2019 Guidance Update at 1.  The Manual of Patent Examining Procedure (“MPEP”) now incorporates this revised guidance and subsequent updates at Section 2106 (9th ed. Rev. 10.2019, rev. June 2020). 
Under MPEP § 2106, we first look to whether the claim recites the following:

(2) additional elements that integrate the judicial exception into a practical application.
MPEP §§ 2106.04(a), (d).  “Examiners evaluate integration into a practical application by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP § 2106.04(d)II.
	Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, [and] conventional activity” in the field; or 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
MPEP § 2106.05(d).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  The claims recite method claims which describe the abstract idea of specifying a time, location, priority to be used by an event, monitoring and taking remedial action when prioritization is not met. 
With regards to claim 1, 8 and 15, the limitation of converting specifying a time, location, priority to be used by an event, monitoring and taking remedial action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting of a user equipment, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the mobile device language, “specifying” in the context of If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – a HetNet Gateway (HNG).  The HetNet in the preamble is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of indexing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device perform the converting and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2-5, 7-12, 14-19 are rejected because they depend on a claim that is directed to an abstract idea.  Furthermore, each of the claims has been considered individually and neither recites limitations which would make the claims patent eligible.
Claims 6, 13 and 20 are also not patent eligible, for the same reasons as claim 1.  Claims 6, 13 and 20 include the additional limitations of pushing an enhanced traffic prioritization profile to a Converged Wireless System (CWS) of the HNG which are also considered generic computer components. 
pushing an enhanced traffic prioritization profile to a Converged Wireless System (CWS) of the HNG. The Converged Wireless System (CWS) of the HNG is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of pushing an enhanced traffic prioritization profile to a Converged Wireless System (CWS) of the HNG amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of APA (Admitted Prior Art, Published Pending Application 20210227448) in view of Wong (US 20200007691).
Regarding claims 1, 8 and 15, APA teaches a method for providing prioritized connectivity service based on geography using a HetNet Gateway (HNG), the method comprising: 
specifying a location and time where an event will take place ([0023] “The event organizer specifies the geography where the event is going to take place using a tool such as Google Maps as shown below. Google Maps, GIS, or its equivalent is used to define a geographic area. The geographic area is converted using a process to identify specific coordinates in lat/long (latitude/longitude), for example, using a service such as the Google Maps Javascript API.”); 
specifying a User Equipment (UE) prioritization to be used for the event ([0023] “The event organizer also specifies to mobile operator the class of UE prioritization using various tiers like gold, silver, bronze.”); 
generating a prioritization profile for the event; 

providing prioritization for the event based on the prioritization profile; ([0023] “The event organizer also specifies to mobile operator the class of UE prioritization using various tiers like gold, silver, bronze.”); 
However, APA does not explicitly teach “monitoring prioritization during the event and taking remedial actions when the prioritization performance is not met”.
In an analogous art, Wong teaches “monitoring prioritization during the event and taking remedial actions when the prioritization performance is not met” ([0028] “if the data throughput of a first user (e.g., subscriber account associated with one of the active UEs), assigned to a higher speed tier, is determined to be below a targeted data rate (e.g., of the higher speed tier), the non-GBR bearer(s) for the user are assigned a higher priority than the non-GBR bearer(s) of a common QCI associated with second users”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify APA’s teaching of prioritization to also include Wong’s teaching of taking remedial actions when the prioritization performance is not met so that the quality can be improved.

Regarding claims 2, 9 and 16, APA and Wong teach the method of claim 1 further comprising specifying a duration for the event (APA, [0023], “The organizer may indicate the duration of the said event. The organizer may indicate periodicity of the event e.g. (a football match occurring every Sunday from 7 pm to 10 pm”).

Regarding claims 3, 10 and 17, APA and Wong teach the method of claim 1 further comprising specifying a periodicity for the event (APA, [0023], “The organizer may indicate the duration of the said event. The organizer may indicate periodicity of the event e.g. (a football match occurring every Sunday from 7 pm to 10 pm”).

Regarding claims 4, 11 and 18, APA and Wong teach the method of claim 1 further comprising specifying a class of UE prioritization (bronze, silver) for the event (APA, [0023], “The event organizer also specifies to mobile operator the class of UE prioritization using various tiers like gold, silver, bronze.”);

Regarding claims 5, 12 and 19, APA and Wong teach the method of claim 1 wherein monitoring prioritization during the event comprises monitoring a Quality of Service (QoS) of at least one user (Wong, Fig. 7; step 706 monitors the UE throughput/QoS).

Regarding claims 7 and 14, APA and Wong teach the method of claim 1 wherein taking remedial actions comprises provisioning higher priority dedicated bearer with improved Quality of Service (QoS) Class Indicator (QCI) when the user experiences lower than expected data throughput (The examiner notes that this is “when…” limitation is a contingent limitation and is optional.  However, for compact prosecution purpose, it is addressed also below. See at least, Wong, Fig. 7; step 706; ([0028] “if the data throughput of a first user (e.g., subscriber account associated with one of the active UEs), assigned to a higher speed tier, is determined to be below a targeted data rate (e.g., of the higher speed tier), the non-GBR bearer(s) for the user are assigned a higher priority than the non-GBR bearer(s) of a common QCI associated with second users”; [0004] “Third generation partnership project (3GPP) supports these usage-based tiers by applying quality of service (QoS) at a bearer level”).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of APA (Admitted Prior Art, Published Pending Application 20210227448) Wong (US 20200007691) further in view of Balasubramanian (WO2019/169260A1).
Regarding claims 6 and 13, APA and Wong teach the method of claim 1 except wherein taking remedial actions except for pushing an enhanced traffic prioritization profile to a Converged Wireless System (CWS) of the HNG when the user experiences at least one of high packet loss and retransmissions on a per CWS basis.
In an analogous art, Balasubramanian teaches pushing an enhanced traffic prioritization profile (higher priority) to a Converged Wireless System (CWS) of the HNG ([0026] “the base station 1 14a ..may implement radio technologies such as (WiFi), .. (WiMAX)), CDMA2000.. EV-DO..(IS-2000))”.  A base station with different radio technologies is a heterogeneous network system having a converged wireless system) when the user experiences at least one of high packet loss and retransmissions on a per CWS basis. (The examiner notes that this limitation is a contingent/optional limitation due to the word “when”.  Nonetheless the limitation is also addressed below. Balasubramanian teaches [0135] “higher priority may be assigned to members with high packet losses to maximize the packet loss dissemination information among group members, given a fixed amount of transmission opportunities.”) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify APA and Wong’s teaching of prioritization to also get an enhanced/higher prioritization profile when a user experience high loss packet to to maximize the packet loss dissemination information among group member as taught by Balasubramanian (see [0135]).

claim 20, it has similar limitations as a combination of claims 6 and 7. Thus claim 20 is rejected for the same combined reasons as claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646